Citation Nr: 0631440	
Decision Date: 10/06/06    Archive Date: 10/10/06	

DOCKET NO.  03-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as the residual of inservice immunizations. 

2.  Entitlement to service connection for allergies, claimed 
as the residual of inservice immunizations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for chronic 
migraine headaches, 
as well as for allergies to anything fermented.  He indicated 
that when he eats or drinks anything fermented, he gets a 
migraine headache, then severe allergy symptoms occurred, 
such as a flushed face and neck, runny nose, difficulty 
breathing, chills, dizziness, and passing out.  In pertinent 
part, it is contended that, while in service, the veteran 
received immunizations for anthrax, tularemia, and botulism, 
as a result of which he has developed migraine headaches and 
allergies.

In that regard, a review of the record discloses that, while 
in service, the veteran served as a medical laboratory 
specialist/bacteriologist with the United States Army 
Biological Laboratories in Fort Detrick, Maryland.  Based on 
the evidence of record, in July 1958, just prior to the 
veteran's entry upon active service, he complained of and 
received treatment for photophobia.  In August 1960, while in 
service, the veteran received a diagnosis of tension 
headaches.  In an entry in August 1960, the veteran reported 
that treatment with Fulvicin (a medication) for a skin 
infection caused frequent headaches.  At the time of the 
veteran's service separation examination in May 1961, there 
was no evidence of chronic headaches.  Beginning in the late 
1970's, and extending up to the present, the veteran received 
continuing treatment for what has been described as migraine 
headaches.

Regarding the veteran's claimed allergies, the Board notes a 
reaction to the flu vaccine was mentioned in service, but no 
treatment for rhinitis or allergies.  Since the time of the 
veteran's discharge from service, he has experienced problems 
with sinusitis and rhinitis.  A 1979 treatment note for 
headaches revealed the veteran denying specific food 
allergies at that time.  

In light of the above, the Board finds that a VA examination 
would greatly assist in deciding this case.  Since the Board 
has determined that a medical examination is necessary in the 
instant case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

As noted above, the veteran has argued that his current upper 
respiratory problems are the result of inoculations for 
anthrax, tularemia, and botulism.  While at the time of 
service entrance, the veteran apparently received the typical 
vaccinations for smallpox, triple typhoid, tetanus toxoid, 
and polio, no attempt has been made to obtain later records 
of vaccination/inoculation for the agents in question.  Such 
information would assist in the adjudication of the veteran's 
current claims.

The Board also notes that during the course of a hearing 
before the undersigned Veterans Law Judge in July 2006, the 
veteran indicated that he was currently receiving treatment 
for the disabilities in question at the VA Medical Center 
located in Bay Pines, Florida.  Additionally indicated was 
that records of such treatment were not currently a part of 
the veteran's claims folder.  Under the circumstances, an 
attempt will be made to secure those records prior to a final 
adjudication of the veteran's current claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate 
service medical and/or records storage 
facility (including Walter Reed Army 
Medical Center and the facilities at Fort 
Detrick, Maryland), in an attempt to 
obtain medical and/or personnel records 
documenting the veteran's 
vaccinations/inoculations for anthrax, 
tularemia, and botulism during his period 
of active military service.  All such 
records, when obtained, should be made a 
part of the veteran's claims folders.  
Should such records prove unavailable, 
the RO should specifically so state.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, and specifically 
including any and all records of current 
treatment at the VA Medical Center 
located in Bay Pines, Florida, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to secure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran should be 
informed of any such problem.

3.  The veteran should then be afforded a 
VA examination by a physician 
specializing in allergies or an ear, nose 
and throat specialist.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.  As regards the requested 
examination, all pertinent symptomatology 
and findings related to the veteran's 
headaches and allergies should be 
reported in detail, and all appropriate 
studies should be performed.  If any of 
the opinions requested below cannot be 
provided without resorting to 
speculation, such should be indicated by 
the examiner.  A rationale for all 
opinions expressed should be provided.  
If any opinons cannot be provided without 
resort to mere speculation, such should 
be indicated.

Following review of the file and 
examination of the veteran, the examiner 
should provide the diagnosis for any 
chronic headache disorder and/or allergy 
disorder.  In addition, the examiner 
should provide the following opinions:

(a)  If the RO is unable to verify the 
veteran's claimed vaccinations, the 
examiner should provide an opinion, if 
possible, on whether it is likely that a 
bacteriologist at Fort Detrick, Maryland, 
during 1959 to 1961 would have been 
vaccinated for anthrax, botulism, and 
tularemia.

(b)  The examiner should provide an 
opinion as to whether it is more likely, 
less likely, or as likely as not that any 
chronic headache disorder and/or 
allergies are the result of such 
vaccinations in service. 

(c)  With regard to the claim for 
headaches, the examiner should opine 
whether it is more likely, less likely, 
or as likely as not that any current 
chronic headache disorder is 
etiologically related to the tension 
headaches noted in service.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for chronic migraine 
headaches and allergies.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).

	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



